ROSS, Circuit Judge.
George Thomas filed this 42 U.S.C. § 1983 action alleging that three employees of the St. Louis City Jail, Thomas Booker, William Humphrey, and Alphonso Lark, violated his constitutional rights by failing to protect him from violent attacks by other inmates. After a panel of this court considered the case, see Thomas v. Booker, 762 F.2d 654 (8th Cir.1985), this court, on its own motion, granted rehearing en banc. We now affirm the judgment awarding Thomas $3,000 actual damages and $10,000 punitive damages against Booker and $1,000 actual damages against Humphrey. We also reinstate a jury verdict of $10,000 punitive damages against Humphrey which had been set aside by the trial court. Finally, we reverse a judgment awarding $1,000 actual damages against Lark. FACTS
Thomas was placed in the St. Louis City Jail as a pretrial detainee in May of 1980. On September 17, 1980, another prisoner, Gregory Swink, rushed into Thomas’ cell and struck him in the right eye. After treatment, he was returned to the jail and placed in the same cell which he had occupied earlier. The cell was located on the fifth floor of the facility in what is termed “tier 5-1”. Tier 5-1 houses the “general population” in general and prisoners classified as “aggressive” in particular.
On the morning of September 22, 1980, Thomas became involved in a fight with another prisoner, Howard Gillian, in the tier 5-1 dayroom. No guards appeared until the fight was essentially over. By that time, Gillian had suffered a broken jaw, while Thomas suffered a broken hand and retinal detachment in his right eye. Surgery on the eye failed to prevent blindness.
Thomas then initiated this suit. His claim against Booker and Lark was based on his placement in tier 5-1. Booker was the chief of security at the jail and Lark was the supervisor of correctional officers. The evidence with respect to Booker and Lark was summarized by the panel court as follows:
With respect to Booker, the record includes testimony by Thomas (1) that in May 1980, he asked Booker not to remove him from administrative segregation (where he initially had been placed upon his transfer to the jail from the city workhouse) because he feared other inmates might attack him; (2) that in July 1980, following the discovery in Thomas’s cell of a homemade knife, he told the investigating committee of which Booker was a member that he felt he needed the weapon for protection; (3) that while he was in disciplinary segregation as punishment for the homemade knife incident, he told Booker that he feared for his physical safety if he was returned to the general population [; in response, Booker referred to Thomas as a “smart, bigmouth nigger” and advised him that “I’m going to send you somewhere where I won’t have no trouble out of you”; immediately thereafter Thomas was sent to tier 5-1]; (4) that the day after his return to the jail from the hospital where he had been treated for injuries suffered in the September 17, 1980 attack by Swink, he again expressed his fear of attack by other inmates and asked Booker to remove him from the general population. Thomas also testified that, following the September 17, 1980 attack by Swink but preceding his September 22, 1980 fight with Gillian, he specifically asked Booker to move him away from cellmate Parker. The record can be read to indicate that it was Parker who instigated the fight between Thomas and Gillian. Additionally, other inmates testified that they heard Thomas ask Booker to remove him from the general population. Parker testified that he told Booker if Booker didn’t move Thomas, Thomas was going to be “chased” off the floor. Finally, there is *302every indication in the record that although classification of inmates for cell assignment purposes generally was handled by a social services office and not by Booker, Booker had complete authority to move a prisoner for security reasons. $ % * * *
With respect to Lark, Thomas’s testimony establishes that he only spoke with Lark about his fear of attack by other inmates in the jail’s general population on one occasion, and then only in a very generalized fashion. Lark told him that he should discuss his concerns with Booker, who was in charge of security. This conversation took place before Thomas ever was assigned to a general population cell; at the time, Thomas was in administrative segregation following his transfer to the jail from the city workhouse. There is nothing in the record to indicate that Lark knew of Thomas’s subsequent complaints to Booker, of the September 17, 1980 attack by Swink, or of Parker’s threats against Thomas.
Thomas v. Booker, supra, 762 F.2d at 658-59 (footnote omitted).
Thomas’ claim against Humphrey was grounded on Humphrey’s failure to detect and intervene in Thomas’ fight with Gillian on September 22, 1980. Humphrey was a correctional officer at the jail. The panel summarized the evidence with respect to the claim against Humphrey as follows:
There is no dispute that Humphrey was on duty when the September 22, 1980 fight between Thomas and Gillian occurred and that the fight took place in an area of the jail to which Humphrey was assigned. It seems equally clear that guards were to make full rounds every fifteen to twenty minutes. However, little else about that fight or Humphrey's role regarding it is clear from the record. Thomas and other inmates estimated that the fight lasted anywhere from forty-five minutes to two hours and that during that time, no guard came by on rounds. Prison officials testified that it would be impossible for a fight to have gone undetected for such a long time. There was testimony by inmates that a great deal of noise was made during the fight. Prison officials testified that the amount of noise claimed by the inmates to have been generated by this fight surely would have attracted the attention of the guards. Thomas cites as proof of Humphrey’s failure to make rounds a jail record which indicates that Humphrey left his assigned floor during his September 22, 1980 duty shift for approximately twenty-five minutes. But the jail record suggests that Humphrey did so in order to fulfill another duty function. Furthermore, Humphrey testified that even if he did leave the floor, his rounds would have been made by his supervisor.
Id. at 659-60.
By the consent of the parties, the jury trial in this case was held before a magistrate. See 28 U.S.C. § 636(c). After the trial was concluded, the magistrate instructed the jury and submitted verdict forms to be used for each of the defendants.1 After deliberating, the jury returned to the courtroom to announce its verdict. At this point, the magistrate was handed the verdict forms. The forms were blank except for the verdict form for defendant Booker. This form granted Thomas an award of $5,000 actual damages and $25,000 punitive damages. The magistrate then called the attorneys to the bench. Af-, ter discussing the situation with the attor*303neys off the record, the following exchange took place:
THE COURT: I can only say this, Miss MacMillan, and I’ll speak to you as the foreperson of the jury, it’s incomplete.
THE FOREPERSON: You’re right, we’re just realizing that sitting here. I’m sorry.
THE COURT: You want to take it back and finish it for me?
THE FOREPERSON: Yes, I sure will.
Trial Transcript at 80-81. The jury retired again to deliberate upon its verdict.
When it returned, all three verdict forms were completed. The form for Booker had been modified so as to grant Thomas an award of $3,000 actual damages and $10,-000 punitive damages. As completed, the forms for Humphrey and Lark gave Thomas an award of $1,000 actual damages and $10,000 punitive damages against Humphrey, and $1,000 actual damages and $5,000 punitive damages against Lark.
The defendants then filed a motion for a JNOY or a new trial. The magistrate partially granted the motion for JNOV by setting aside the punitive damage awards against Humphrey and Lark on the basis that the evidence did not support the awards. The defendants’ motion was denied in all other respects.
The defendants then appealed, arguing that the motion should have been granted in its entirety. Thomas cross-appealed, arguing that the motion should have been denied in its entirety.
DISCUSSION
1. Substantive Liability
“[Pjrison officials may be liable where they are ‘deliberately indifferent to [a prisoner’s] constitutional rights, either because they actually intended to deprive him of some right, or because they acted with reckless disregard of his right to be free from violent attacks by fellow inmates.’ ” Martin v. White, 742 F.2d 469, 474 (8th Cir.1984) (quoting Branchcomb v. Brewer, 669 F.2d 1297, 1298 (8th Cir.1982)). Similarly, “a jury may be permitted to assess punitive damages in an action under § 1983 when the defendant’s conduct is shown to be motivated by evil motive or intent, or when it involves reckless or callous indifference to the federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56, 103 S.Ct. 1625, 1640, 75 L.Ed.2d 632 (1983). On appeal, the defendants argue that the jury instructions given by the magistrate failed to state the proper liability standard.
The challenged instruction reads as follows:
Your verdict must be for Plaintiff if you believe:
FIRST: Defendants knew or should have known that placing inmates in the general population and not providing close supervision made it highly foreseeable that some inmates, and in particular the Plaintiff George Thomas, would be physically attacked and seriously injured, and
SECOND: Defendants’ conduct was grossly negligent or an egregious failure to protect the plaintiff George Thomas, and
THIRD: Such acts of defendants were done under the color of law of the State of Missouri, and
FOURTH: Such acts violated Plaintiff’s Constitutional right to be free from cruel and unusual punishment.
FIFTH: As a direct result of such conduct, the plaintiff suffered injury.
Gross negligence as used in this instruction means a callous indifference or thoughtless disregard for the consequences of one’s acts or failure to act.
Egregious failure to protect means a flagrant or remarkably bad failure to protect.
Instruction No. 7. Although defendants’ counsel objected to this instruction, the only stated basis for the objection was that the evidence was insufficient to submit the matter to the jury:
MR. KOVAC: Your Honor, I’d like to object to Instruction No. [7]. I believe that with regard to the first element, defendants knew or should have known placing inmates in the general popula*304tion, et cetera; I don’t believe there’s any evidence in the case to support the giving of that instruction with regard to the first paragraph of Instruction No. m-
Supp. Trial Transcript at \~2 (emphasis added).2 The defendants’ present argument that the instruction applied an improper legal standard was not raised in the objection.
In Johnson v. Houser, 704 F.2d 1049 (8th Cir.1983), the court summarized the necessity of a specific objection to a challenged instruction:
Fed.R.Civ.P. 51 provides: “No party may assign as error the giving or the failure to give an instruction unless he objects thereto before the jury retires to consider its verdict, stating distinctly the matter to which he objects and the grounds of his objection.” Rule 51 requires that an objection be “sufficiently specific to bring into focus the precise nature of the alleged error.” Wilson v. Crouse-Hinds Co., 556 F.2d 870, 875 (8th Cir.) cert. denied, 434 U.S. 968, 98 S.Ct. 513, 54 L.Ed.2d 455 (1977); quoting Palmer v. Hoffman, 318 U.S. 109, 119, 63 S.Ct. 477, 483, 87 L.Ed. 645 (1943). The purpose of Rule 51 is to compel litigants to afford the trial court an opportunity to correct any error in the instructions and also to prevent the losing party from obtaining a new trial through • relying on a possible error in the original trial. Lange v. Schultz, 627 F.2d 122, 128 (8th Cir.1980).
Id. at 1051. In this case, defendants’ counsel’s objection failed to satisfy the specificity requirement of FED.R.CIV.P. 51. Thus, our examination of the challenged instruction is limited to a review of whether any error in the instruction is “plain error in the sense that a miscarriage of justice would otherwise result.” Id. at 1051. “The plain error exception is narrow and is confined to the exceptional case in which error has affected seriously the fairness, integrity or public reputation of judicial proceedings.” Id. at 1052.
A panel of this court concluded that the challenged instruction was not perfect, but that it was not so prejudicially erroneous as to warrant a reversal. The panel reasoned as follows:
Instruction No. 7 is virtually identical to an instruction previously found by this Court to be not prejudicially erroneous.2 See Wade v. Haynes, 663 F.2d 778, 782 (8th Cir.1981), aff'd on other grounds sub nom. Smith v. Wade, 461 U.S. 30, 103 S.Ct. 1625, 75 L.Ed.2d 632 (1983).3 *305Subsequent to Wade v. Haynes, the Court determined that a defendant’s conduct in cases such as the instant case should be evaluated in terms of “reckless disregard.” See supra. Yet the precise term “reckless disregard” does not appear in Instruction No. 7. While the trial court might artfully have updated the language of its instruction to reflect the relevant statements of law made by this Court, we find that the failure to do so was, at worst, harmless error. By including in Instruction No. 7 the words “gross negligence,” defined as “a callous indifference or thoughtless disregard,” and “egregious failure to protect,” defined as “a flagrant or remarkably bad failure to protect,” the trial court sufficiently indicated to the jury the nature of conduct for which defendants could be held liable.
Defendants challenge the first paragraph of Instruction No. 7 which conditioned defendants’ liability on a finding by the jury that defendants knew or should have known that placing Thomas in the jail’s general population without close supervision made an attack upon him highly foreseeable. Defendants argue that this portion of Instruction No. 7 was inadequate and that a proper instruction would preclude liability unless defendants “knew or should have known of a specific, clear and present danger to the safety of [Thomas], a danger manifested by evidence of objective facts and circumstances which should have led [them], in the exercise of professional judgment, to act in certain ways.” Brief of Appellants at 31. Defendants do not cite any authority in support of such an instruction. Moreover, we are not convinced that defendants’ proposal correctly states the controlling law in a manner that would aid the jury.
In view of the above reasoning, we find that any error in the instruction did not constitute plain error.
The defendants also argue that the court erred in not granting their motion for a JNOV in the entirety because the evidence did not support the jury’s verdict. In Smith v. Updegraff, 744 F.2d 1354 (8th Cir.1984), this court set forth the standard of review to be applied when considering such a challenge:
[I]n passing upon the motion for judgment, the trial court and this court are (1) to consider the evidence in the light most favorable to the plaintiffs as the parties prevailing with the jury; (2) to assume that all conflicts in the evidence were resolved by the jury in favor of the plaintiffs; (3) to assume as proved all facts which plaintiffs’ evidence tends to prove; (4) to give the plaintiffs the benefit of all favorable inferences which may reasonably be drawn from the facts proved; and (5) to deny the motion if, reviewing the evidence in this light, reasonable men could differ as to the conclusions to be drawn from it.
[Hanson v. Ford Motor Co., 278 F.2d 586, 596 (8th Cir.1960)]. Moreover, “[circumstantial as well as direct evidence ... is relevant to a determination of sufficiency” of the evidence in supporting the jury verdict, and the verdict may be overturned “ ‘only where the evidence points all one way and is susceptible of no reasonable inferences sustaining the position of the nonmoving par*306ty.’ ” Zoll v. Eastern Allamakee Community School District, 588 F.2d 246, 250 (8th Cir.1978) quoting Giordano v. Lee, 434 F.2d 1227, 1231 (8th Cir.1970) (emphasis in original).
Id. at 1366. Applying this standard, we find that the trial court properly denied the JNOV motion as it applied to Booker. With respect to Humphrey, the trial court erred in partially overturning the jury’s verdict. The evidence, taken in the light most favorable to the jury’s verdict, supports a conclusion that Parker forced Thomas to fight Gillian4 and that Humphrey knew about the fight (the fight was noisy and was estimated to have lasted anywhere from forty-five minutes to two hours), yet, in reckless disregard of the inmate’s right to be free from assault, permitted it to continue. Since the standard for awarding punitive damages in this case is substantially the same as that for actual damages, the jury’s punitive damage award against Humphrey should have been sustained. Finally, with respect to Lark, the trial court properly overturned the jury’s verdict awarding punitive damages against him, but erred in not overturning the award of actual damages. The evidence does not support a conclusion that Lark acted in reckless disregard of Thomas’ right to be free from violent attacks, so no damages could be assessed against Lark.
2. Jury Confusion
A panel of this court concluded that the events surrounding the jury’s return of its verdict indicated that the jury was confused and that the final verdict which the jury returned may not have represented its true intention. The panel recognized that “it is impossible now to ascertain why the jury initially failed to complete all three verdict forms.” Thomas v. Booker, supra, 762 F.2d at 661. Nevertheless, the panel adopted the magistrate’s finding that “the jury meant only to award damages against Booker and when told their verdict was incomplete, they simply redistributed their original award____” Thomas v. Booker, No. 80-1297C(2), slip op. at 3 (E.D.Mo. Oct. 14, 1983) (memorandum opinion of magistrate on defendants’ motion for JNOV or new trial).
Although the magistrate’s decision to grant a partial JNOV may have been affected by the perceived jury confusion, we conclude that the actual legal basis for the decision was the magistrate’s finding that the evidence did not support the verdict. This conclusion is reached upon a reading of the complete text of the magistrate’s opinion on this issue, which states in relevant part:
The Court could reasonably infer that the jury meant only to award damages against Booker and when told their verdict was incomplete, they simply redistributed their original award as indicated. The punitive damages against Booker are barely supported by the evidence. There is inadequate evidentiary support for a punitive award against either Lark or Humphrey.
Accordingly, it is this Court’s opinion that the assessment of punitive damages against Defendant Lark and Defendant Humphrey should be set aside.
Id. We note also that, on appeal, the parties did not raise the possibility of jury confusion as a separate basis for a reversal *307or new trial. Nevertheless, under the circumstances of this appeal, we must determine whether the perceived jury confusion warrants any action by this appeals court.
We conclude that we need not and should not attempt to resolve the question of what the jury intended when it first returned with an incomplete verdict. Instead, we must look to the jury’s final verdict, which was submitted by the jury after it returned from a second round of deliberations. At that time, the jury submitted all three verdict forms, and all three had been filled out in Thomas’ favor. Absent a determination that the jury’s final verdict was prejudiced by improper instructions or actions by the magistrate, or that the evidence does not support the verdict, there is no basis for tampering with the jury’s final verdict in this case. Cf. Regional Investment Co. v. Haycock, 723 F.2d 38, 41 (8th Cir.1983) (“We must give the jury’s verdict every reasonable indulgence.”). See also Smith v. Updegraff, supra, 744 F.2d at 1368 (“speculation as to what the jury intended” by its verdict is not permitted since “this court cannot replace the jury’s judgment with its own”); Chicago Rock Island and Pacific Railroad Co. v. Speth, 404 F.2d 291, 295-96 (8th Cir.1968) (rule that certain jury errors cannot be used to impeach a verdict exists to protect the jury deliberation process).
There is no evidence that any party objected to the comments made by the magistrate before the jury was sent back for further deliberations, or that any party requested the magistrate to give the jury additional instructions on what it was required to do. In fact, although the bench conference was not recorded, Thomas’ counsel disclosed at oral argument that counsel for the parties both agreed that the magistrate should tell the jury only that the verdict was not complete. As such, the magistrate’s failure to further clarify the situation is a basis for reversal only if plain error exists. See Rowe International, Inc. v. J-B Enterprises, Inc., 647 F.2d 830, 835 (8th Cir.1981). See also Saunders v. Chat-ham County Board of Commissioners, 728 F.2d 1367, 1368-69 (11th Cir.1984). Here, the verdict forms were explicit and uncomplicated and each form was clearly limited to a particular defendant. Further, the jury foreperson seemed to have no question as to what the problem with the jury’s verdict was, or as to what was needed to be done to make it complete. See ante at 302-03 (discussion between foreperson and magistrate). Clearly, the magistrate’s failure to clarify what was apparently an unambiguous situation can hardly be deemed plain error. Accordingly, we conclude that the mere possibility that the jury was confused when it returned its final verdict does not warrant any action by this court.
3. Apportionment of Actual Damages
The verdict forms submitted by the trial court permitted the jury to apportion the actual damages amongst the defendants. It could reasonably be argued that the resulting apportionment of actual damages was improper because the defendants should share joint and several liability for the actual damages incurred by Thomas.
However, no objection to the verdict forms or to the lack of an instruction on apportionment of actual damages was raisqd at trial. Nor did the parties contest the apportionment of actual damages at any other stage of the trial or on appeal. When the issue was raised by a member of this court at oral argument, counsel for both parties had no complaint with the apportionment of actual damages in this case and, in fact, defended the apportionment. As such, the plain error doctrine is applicable to this issue.
When the parties to a case are satisfied with an issue and no other parties are affected, we should be especially hesitant to correct any error which may have been committed. Here, if the apportionment of actual damages was an error, there would be only two ways to correct the error. First, we could amend the judgment against Booker and Humphrey to make them jointly and severally liable for some amount of actual damages. See 28 U.S.C. *308§ 2106. Second, we could remand for a new trial.
Neither method is particularly desirable. The first would require us to speculate as to the proper amount of actual damages to award. For example, if we were to award $5,000, we would have to speculate that the jury’s final verdict awarding separate amounts of actual damages against each of the three defendants ($3,000 against Booker, $1,000 against Humphrey, and $1,000 against Lark) was in fact an apportionment of Thomas’ total actual damages of $5,000. See Smith v. Updegraff, supra, 744 F.2d at 1367-68. The second would lead to more delay and expénse to settle a matter which the parties are comfortable with. In light of these choices, we find that any error which may have been committed in apportioning Thomas’ actual damages was not plain error. See Cleavinger v. Saxner, — U.S. -, 106 S.Ct. 496, 499, 88 L.Ed.2d 507 (1985) (Supreme Court affirmed jury verdict which apportioned compensatory damages amongst members of prison disciplinary committee who were held liable for violating prisoners’ due process rights; issue of apportionment neither raised nor discussed).
4. Attorneys’ Fees
The trial court awarded Thomas an attorneys’ fees award of $15,000 against the three defendants. The defendants contend that the award was improper because the award exceeded the amount recoverable by Thomas’ attorney under a contingent-fee contract. This court, however, has previously held that a contingent-fee contract does not set a ceiling on the amount of attorneys’ fees awardable in a section 1983 action. Sisco v. J.S. Alberici Construction Co., 733 F.2d 55, 57 (8th Cir.1984).
A remand on the matter of attorneys’ fees is required, however, to determine whether our resolution of this case (notably, our reversal of the damage award against Lark and our reinstatement of the jury verdict awarding punitive damages against Humphrey) requires a modification of the fee award. In addition, we reverse the attorneys’ fee award against Lark because Thomas has not prevailed against him. See Kentucky v. Graham, — U.S. -, 105 S.Ct. 3099, 3105, 87 L.Ed.2d 114 (1985) (“where a defendant has not been prevailed against * * * § 1988 does not authorize a fee award against that defendant.”).
CONCLUSION
We affirm the judgment against Booker and Humphrey but reverse the trial court’s JNOV to the extent that it set aside the $10,000 punitive damage award against Humphrey. We also reverse the judgment awarding damages against Lark and the award of attorneys’ fees against Lark. Finally, we remand for a reconsideration of the attorneys’ fee award against Booker and Humphrey.

. For example, the verdict form for defendant ' Booker read as follows:
VERDICT
We, the jury, unanimously find as follows: On Plaintiffs claim for violation of his civil rights, we find in favor of Plaintiff George Thomas against Defendant Thomas Booker.
We, the jury assess damages of Plaintiff as follows:
For Actual Damages $_ (Stating amount).
For Punitive Damages $_ (Stating amount).
FOREPERSON


. Defendants’ motion for a new trial also contended that Instruction No. 7 was improper. Again, the only given ground for this contention was the lack of evidence to support the instruction.


. The verdict directing instruction in Wade v. Haynes read as follows:
Your verdict must be for the plaintiff if you believe:
FIRST: Defendants knew or should have known that placing two or more inmates in the same cell in administrative segregation with only one guard on duty in that building made it highly foreseeable that some inmates, and in particular the plaintiff Daniel R. Wade, would be physically attacked and sexually abused, and
SECOND: Defendants’ conduct was grossly negligent or an egregious failure to protect the plaintiff Daniel R. Wade, and
THIRD: Such acts of the defendants were done under the color of the law of the State of Missouri, and,
FOURTH: Such acts violated plaintiffs constitutional right to be free from cruel and unusual punishment, and,
FIFTH: As a direct result of such conduct, the plaintiff suffered injury.
Gross negligence as used in this instruction means a callous indifference or a thoughtless disregard for the consequences of one’s act or failure to act.
Egregious failure to protect means a flagrant or remarkably bad failure to protect. Wade v. Haynes, 663 F.2d 778, 782 (8th Cir. 1981). The court responded to the defendants’ objections to this instruction and other instructions relating to an eighth amendment violation with the following comments:
These instructions make it clear that for plaintiff to recover defendant’s acts must have violated plaintiffs right to be free from cruel and unusual punishment. Thus, defendant’s action must have been more than negligent, his conduct must have been such that it was done with callous disregard of plaintiffs right not to be punished in an inhumane and base way. The mere placement of plaintiff in the *305cell with two others from the general population without further incident would not have given legal sustenance to his claim under the eighth amendment. It was the callous nature of this act which recklessly exposed him to inhumane treatment which constituted the actionable wrong. The inhumane treatment was part of the wrong in the same sense as if Smith had committed the harm himself.
We find no prejudicial error in the instructions.
Id. (Emphasis in original.) The court also noted that “[t]he objection concerning the use of [the term] 'callous indifference’ is specious.” Id. at 782 n. 2.


. Parker, the apparent leader of the prisoners on tier 5-1, testified as follows:
Q. Did you have anything to do with starting or stopping that fight personally?
A. I started and I stopped it.
Q. You started it and you stopped it but you actually didn’t — you didn’t participate in the fight?
A. No, I didn’t.
Q. How could you start the fight?
A. Well, by suggesting — if they wouldn’t have fought against each other then we’d had a fight, me and Mundane [ (another inmate) ] against him [Thomas] and the other guy [Gillian].
Q. And how did you stop it?
A. When he [Thomas] grabbed his eye and folded over in the corner, I told him [Gillian] to stop hitting.
******
Q. You wouldn’t have classified this fight as a fight for fun, would you, between Gillian and Thomas?
A. No, sir.
Trial Transcript, Parker at 11-12 & 21.


 A holding that an instruction was not prejudicially erroneous is not necessarily tantamount to a holding that the instruction is an ideal model for future instructions.